Deemer, J.—
*5591.Police ordinances. *558An ordinance of the plaintiff town prohibited any one from engaging in any calling, avocation, *559or business on Sunday, or from keeping open any place of business of any kind, or from permitting persons resort thereto for the purpose of drinking intoxicating liquors on tbe Sabbath day, except that the work be of necessity or charity. The information charged the defendant with keeping open his place of business on Sunday, which place was resorted to for the purpose of drinking intoxicating liquors. The charge is clearly .within the ordinance, and unless there be some'invalidity in the act, or«some error in the proceedings under which defendant was convicted, the judgment must stand. Defendant contends, however, that the ordinance for several reasons is invalid. Among others, it is said that the town had no authority to enact the same because the acts charged are an offense under the laws of the State, and therefore the ordinance is inconsistent therewith. Without setting forth the státutes which it is claimed cover the same matter, it is sufficient to say that none of them cover the acts- charged. Even if they did, we are not prepared to hold the ordinance invalid. No such facts are charged as would show a violation of the u mulct law,” and there is nothing to show that defendant was acting under this law; hence Iowa City v. McInnerny, 114 Iowa, 587, is in point. Bloomfield v. Trimble, 54 Iowa, 399, is controlling on this proposition. The general welfare clause of section 680 of the Code authorized the town to adopt the ordinance in question. Bloomfield v. Trimble, supra.
g. Ordinances: tltle‘ II. Further, it is argued that the ordinance is invalid because it embraces more than one subject, and the object thereof is not clearly expressed in the title. There is noth-^n8’ this contention. State v. Wells, 46 Iowa, 663. The title of the ordinance was ‘v An Ordinance Concerning Misdemeanors.”
*5603’ IflifngMATI0N: *559III. Next it is argued that the mayor who originally tried the case had no jurisdiction — 'First, because the information was not marked filed by him; and, second, because it did not locate the place where the offense is said to *560have been committed. The first point is without merit. True, the original information was not marked filed; but this was not essential to give the magistrate jurisdiction. It was in fact sworn to before the mayor, and left with him as an information. He treated it as such, and acted thereon. . On that defendant was convicted, and from the judgment thereon he appealed. This shows a sufficient filing. State v. Briggs, 68 Iowa, 416; State v. Quisenhause, 20 Iowa, 227.
4' amendment' The sufficiency of the information vin its. charge as to the location of the place kept hy the defendant was not challenged until .the case reached the district court. Upon such challenge being interposed, plaintiff HleH an amendment- to the information, making the charge in this respect specific. That' an information may be amended is too well settled to require the citation of authorities, and the amendment may be made after appeal to the district court. State v. Merchant, 38 Iowa, 375; State v. Doe, 50 Iowa, 541; State v. Reilly, 108 Iowa, 736.
of informa-IV. Next it is argued that, the amendment to the information was not verified. This point does not seem to have been made in the district court. Moreover, the- amendment appears to have been sworn to before the mayor. But it is said that the mayor was outside of his jurisdiction when he administered the oath. The presumption is otherwise, and this presumption is not rebutted by anything in the record.
6’ V. Tn a reply argument defendant contends that he was entitled to a jury trial in the district court, and that this right could.not be waived. This point, even if properly raised, is settled adversely to defendant in State v. Ill., 74 Iowa, 441. Conceding, argu-endo, that the proceedings are criminal in character, yet as they are-to he tried in the same manner, both originally and on appeal, as proceedings before a justice *561{Code, section 692), defendant could waive a jury on bis .appeal.
YI. Lastly, it is argued that there is no evidence to support a conviction. In answer to this it is sufficient to say that we find ample evidence to sustain the charge.
There is no error, and the judgment is affirmed.